Title: To James Madison from William Charles Coles Claiborne, 15 January 1807
From: Claiborne, William Charles Coles
To: Madison, James



(Duplicate)
Sir
New Orleans Jany. 15. 1807.

The inclosed is a copy of my address to the two Houses of Assembly.
On yesterday General Adair, attended only by a Servant arrived in this City after a rapid journey from Nashville in Tennessee, and was immediately arrested by orders of Genl. Wilkinson, and is now, I learn, on his passage to the City of Washington; several other individuals were also arrested by the military on yesterday, but have on this morning been delivered to the Civil authority.
The state of things here for some time past has been most unpleasant; the Judges are greatly dissatisfied, and there are many persons who much censure the General for his strong acts and also myself for not opposing them with force.  There are others again, perhaps a majority of the inhabitants of the City who applaud the measures pursued, and think them such as could alone ensure the general safety.  For myself I believe the General is actuated by a sincere disposition to serve the best interests of his Country; but his zeal, I fear, has carried him too far; his responsibility however is great, & I hope he may be enabled to justify himself.  On my own account I feel no apprehension as to the part I have acted; my whole conduct has been guided by my best judgment, and when fully and impartially investigated, will be approved.  The uncertainty, at this period, as to the safe conveyance of letters from this to the Atlantic States, induces me for the present to decline entering into a full explanation of my conduct, and stating the various considerations which have influenced it; but I pray you to receive no unfavorable impressions; I pledge myself to you that in due time, I will satisfy the administration that under all circumstances, & in a situation so singular and embarrassing, I have done that which was best.
I suspect the House of Representatives of this Territory will pass some resolutions expressive of their disapprobation of Genl. Wilkinson’s conduct, and of a forbearance on my part which they may suppose sensurable.  Be this as it may, I shall nevertheless be convinced that in my singular and embarrassing situation, I have done that which was best, and I have no doubt that it will be in my power to convince you of the fact.
My apprehensions of Mr. Burr and his associates have in a great measure subsided; but the security I now feel may be attributed to the preparations which have been made here to meet danger.  My present impressions are strong that there are many disaffected persons in this City.  There are a few Citizens whom I believe to be unjustly implicated: others to whom a charge of Imprudence ought, probably, in truth alone to attach, but there is good reason to suppose that some persons here, from whose standing in Society a contrary course was expected, meditated much mischief.  They however are now unable to produce evil.  A profusion of abuse on their part will certainly be bestowed on the Officers who have exposed their wicked views; but in this quarter, it will do no harm.  I am Sir; with great respect, Your mo. obt. Servt.

William C. C. Claiborne


P. S.  I enclose you Copies of Letters from Mr. Secretary Meade, and General Wilkinson; they will acquaint you in part of the names of the dangerous members of this Society, and will induce you I am Sure, to appreciate fully the very delicate Situation, in which I am placed.


W. C. C. Claiborne

